yn
=H Original

AO BU (OMTN) Warrant by ‘telephone or Other Rehable Electronic Means

UNITED STATES DISTRICT COURT
for the

Middle District of North Carolina

In the Matter of the Search of

 

(Briefty describe the property te be searched
or identify the person dy name and address)
Textile Field USALLC,
834 Huffman Streel, Greensboro, NC 27405

Case No, 20 MJ S\\

ce ee ee ee

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To: Any authorized law enforeement officer

An application by a federal law entorcement officer or an attorney for the government requests the search and seizure
of the following person or property located inthe = Middle District of ee North Carolina
fiddentifv the person ov describe the property to be searched and sive its location):
The premises known and described as Textile Field USALLC, 834 Huffman Street, Greensboro, NC 27405, as further
described in Atlachment A. ,

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seive Lhe person or praperss
described above. and that such search will reveal (ideatify the person or describe the property te fe svizedi.

Fruits, evidence, and instrumentalities of violations of of 7 U.S.C, § 136/(bIC1)(A) and (B) (FIFRA), 18 ULS.C. § 1343 (wire
fraud), and 18 U.S.C § 1017 (government seals wrongfully used and instruments wrongfully sealed jas further described in
Attachment B,

YOU ARE COMMANDED to execute this warrant on or belore WN ov, 4 ' 702.0 frog te eveced df days!
A in the daytime 6:00 a.m, to 10:00 p.m, at any time in the day or night because good cause has been established

Unless.delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to dk
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
‘property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare a IVE DLOPS
as required. by law and promptly return this warrant and inventory to Hon, Joi Elizabeth Peake, U.S.M_d.
(United States Mogistraie dickoes

O Pursuant to 18 U.S.C. § 3103a(b), f find that immediate notification may have an adverse result listed in PA LLS.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person whe, ar whose
property, will be searched or seized (check the appropriate box)

for days (not fo exceed) until, the faets justifying, the later spevific date of
5 * i“ 7 » & yh ) af} “2, bo
Date and time issued: = (Of 26) 2e20 4? O8 ae { a Ep ke
: Juclge 6 sites

 

City and state: “Winston-Salem, NG Joi Elizabeth Peake, United States Magistrate Judge
Printed name ond tile

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 1 of 9
AQO3C (08/18) Warrant by Pelephone or Other Rettable Electronic Means (Pace 2)°

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory lett vat: -
2OMI BAN 10fzagfis 9:20 hp Meth Coben, Tentie Fath OSA

 

 

Inventory mace in the presence of :
Sa, Wrll Ores

Inventory af the property taken and name(s) of any persan(s) seized:

See A Hacked

 

Certification

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: Upfe . ah Uf

bAll Cres, 5 Dee)

 

Lavecgtting officer's signee

el aut U8 GPACIO

Printed name and tithe

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 2 of 9

 
 

 

United States Environmental Protection Agency

Criminal Investigation Division

 

CHAIN OF CUSTODY

 

 

 

Case Title: Office: Case Number:
KETS Charlotte RAC 0408-0934
Owner Name, Address and Phone Number: Source:

Textile Field USA

(m| Search Warrant .

834 Huffman Street, Greensboro, Norih Carolina ol Grand Jury Subpoena

CJ Consent Seizure
im Abandoned

 

Other Contact Name, Relation to Owner and Phone Number:

oO Digital/Elactronic Capture
C1 Voluntary Submission
[] Other (Describe):

 

rt 2}

 

renet

 

 

Bree” Sect thew | 1) Wee ‘nd pl l0- 1 4 y Storage Location and Date Entered:

Remarks:

 

| Rolinguished to (Print/Sign/Date):
(4/44 toll Or

Storage Location and Date Entered:

lofty fro

 

Relinquished to (Print/Sign/Date):

Storage Location and Date Entered:

 

Relinquished to (Print/Sign/Date):

Storage Location and Date Entered:

 

 

Relinquished to (Print/Sign/Date):

Storage Location and Date Entered:

 

Relinquished to (Print/Sign/Date):

Storage Location and Date Entered:

 

| Final Disposition By (Print/Sign):

Returned to (Sign/Date):

 

 

Destruction Date:

Other Disposition (Describe):

 

 

Item/Box
Number:

Description:

 

(roy t [|

Loh = Document |. Room A - Posk |

 

 

Documents L Room ft Desk’ Z

 

5 higeing

peceipts di. Room A: Storage Gabitet

 

Kets wire trans tei ¢ (nvot res T Room B Closet

 

cA document - Atcohol wipes | Room A Filing Cal inet

 

CNW NY [Pe |

 

 

 

Rets Documenfs J. Room A Dosh

 

OCEFT Form 7-01

Original - With Item Copy-Evidence Log Copy—eCase Fil€ Rev_03/2017

Page :

ot _!

 

 

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 3 of 9
 

United States Environmental Protection Agency
Criminal Investigation Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 4of9

CHAIN OF CUSTODY Continuation Page coc#

Case Title: Case Number:
KETS 0408-0934

Item/Box Description:

Number: .

7 | Customs files TL Room ;
< on
MN
\
\
*
SS
\
‘
N
\
af
7
7

. a

/ OCEFT Form7-01 Original- With item Copy-Evidence Log Copy — eCase File Rev_03/2017
Page of

 

 
 

United States Environmental Protection Agency

Office of Criminal Enforcement, Forensics & Training

Washington, DC 20004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIN OF CUSTODY RECORD
Case Number Case‘ Name Collection Location/Source’
Seized Computer/Electronic Equipment
—— catered 8 a DerOOONS ma ges
WoEL ol | lo les [ze es [Ww Dolmsen oh Bidgk Rub. Mel] ihene Xs GC V XMLALK’ PHS
PCELor| \oZathe| Bee | MK. Telwsen A Qube] Macdeolt Ar EVE WHA Nes we
yore 63] iskeke| Bee lw. Sewsen fa Bldg A tub tert] MecBak Ail Cg 2zvww2Nndivety
NWEFL OY | jofaelee| peo | Wi.Delmsen 4-2lacA Prowtd. Deye2| Lerene Ce. C4GKK Zhu K ALS
NcEL oS | yelzefo| idee | WA. Telmsen fost Ay A fm eto2| Moc Boi EVEYTSSPROXS
—
=r
| ee
——
ss
a

 

 

 

 

 

 

 

 

FORM: OCEFT 7-01 (2/11)

ORIGINAL: WITH ITEMS/SAMPLES COPY: CASE/PROJECT FILE

 

CHAIN OF CUSTODY NUMBER PAGE 1 of 3

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 5of9
 

United States Environmental Protection Agency
Office of Criminal Enforcement, Forensics & Training
Washington, DC 20004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIN OF CUSTODY RECORD
gestae Date / Time Relinquished By Received By - Purpose of Change of Custody Remarks6
m
v Print Name & Organization: Print Name & Organization: si
scare ‘ o| & a / ‘. 3 ‘“e ‘
S \S 1244 Ju Se Wolthiens Samson [EP : Laie \ fate
\— \3 = Signature: a Signature: ‘Ar NO €L
| A Ngae | ety
Print Name & Organization: Print Name & Organization:
Signature: Signature:
Print Name & Organization: Print Name & Organization:
Signature: Signature:
Print Name & Organization: Print Name & Organization:
Signature: Signature:
FINAL DISPOSITION
Release to Owner or Other: ©
Destroy:
Other (specify):
Printed Name: Signature: ‘Title & Organization Date:
Authorized By:

 

 

CAD ACEET 7.1 £94)

ORIGINAL: WITH ITEMS/SAMPLES COPY: CASE/PROJECTFILE CHAIN OF CUSTODY NUMBER PAGE 3 of 3

Case 1:20-mj-00311-JEP Document3 Filed 12/16/20 Page 6 of 9
ATTACHMENT A:
Property to be Searched

Textile Field USA LLC. 834 Huffman Street, Greensboro (Guilford County), NC

 

834 Huffinan Strect, Greensboro, North Carolina, is located on the east side of [Lufliman Street.
The facility is a single-story white brick industrial building with a black metal roof and ‘Textile
Field signage and the number 834 on the front of the building which faces Huffman Street, The
building also has a loading dock with two white rollup bay doors and three black entrance doors,
There is additional ‘Textile Field signage adjacent to an entrance door at the top ofa flight of
stairs leading up to the loading dock and allowing access to all doors described. ‘There is a small
parking lot in front of the building.

Below are photographs of the site:

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 7 of 9
 

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 8 of 9
 

ATTACHMENT B:
Items to be Seized

his Affidavit is made in support of this Application to seize the following items:

I. Any and all physical documents relating to violations of Tille 7, Uniled States Codec,
136/(b)(1)(A) (FIFRA); Title 18, United States Code, Section [343 (wire fraud}; ane ‘Tithe 18,
United States Code, Section 1017 (government seals wrongfully used and castruments
wrongfully sealed), involving Kets Fabrics, Textile Field USA, LLC, and/or Matthew Cohen in
the form of the following:

a. Communications and other information regarding importation, sale, offering for
sale, application, and/or use of a pesticide to include notes, licenses, certificates, laboratory
reports, marketing and sales records, ledgers, receipts, billing records, invoices, importation
documents, purchase records, work orders, regulatory records, labels, chemical safety data
documents, applications, contracts, training records, product labels, chemical formulations, and
customer files.

"i, This includes seizure of any and all computers and storage medium contained
within the Subject Premises, where such information may be located.*

ii. The term “computer” includes all types of electronic, magnetic, aptival,
electrochemical, or other high speed data processing devices performing logical.
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile phones, tablets, server computers, and network hardware.

iii. ‘Che term’ “storage medium” includes any physical abject upon which
computer data can be recorded. Examples include hard disks, RAM, floppy disks, Mash
memory, CD-ROMs, and other magnetic or optical media. :

iv. Hf imaging of any computers and/or storage media on site proves impractical,
of even impossible for technical reasons, then the agents will seize (hose components oF
Textile Field USA LLC’s computer system that ihe agents believe must be scized to
permit the agents to locate the things described in the warrant al an off-site location, ‘The
seized components will be removed from the Subject Premises and returned within (wo
business days. If additional time is needed for imaging, agents may request additional
time trom the Court.

2. Samples of fabric, packaging, and any chemical used or suspected to he used as a

pesticide,
* However, further searching of any cellular telephones seized requires further application for a

search warrant.

16

Case 1:20-mj-00311-JEP Document 3 Filed 12/16/20 Page 9 of 9
